Citation Nr: 0834764	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-15 459	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 28, 
2005, for the grant of service connection for PTSD.

3.  Entitlement to service connection for a lumbar spine (low 
back) disorder.

4.  Entitlement to service connection for a cervical spine 
(neck) disorder.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Mr. Robert P. Walsh, Attorney




WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
granted the veteran's claim for service connection for PTSD 
and assigned an initial 10 percent disability rating 
retroactively effective from January 28, 2005, the date of 
receipt of his claim for this condition.  The RO denied his 
claims for service connection for back pain, neck pain, and 
tinnitus.  He appealed for a higher initial rating for his 
PTSD.  See Fenderson v. West, 12 Vet. App. 119 (1999).  He 
also appealed for an earlier effective date and to establish 
service connection for his back pain, neck pain, and 
tinnitus.

In a more recent April 2006 decision during the pendency of 
his appeal, the RO in Detroit increased the initial rating 
for the veteran's PTSD from 10 to 50 percent with the same 
retroactive effective date of January 28, 2005.  He has since 
continued to appeal, requesting an even higher initial 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).



In support of his claims, the veteran recently testified at a 
hearing at the RO in July 2008 before the undersigned 
Veterans Law Judge of the Board.  A transcript of the 
proceeding is of record.

In this decision the Board is adjudicating the claim for an 
earlier effective date for the grant of service connection 
for PTSD, as well as the claim for service connection for 
tinnitus.  However, the claims for service connection for low 
back and cervical spine disorders, and for an initial rating 
higher than 50 percent for the PTSD, must be further 
developed.  So the Board is remanding those claims to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On January 28, 2005, the RO received the veteran's claim 
for service connection for PTSD.

2.  An August 2005 rating decision granted this claim, 
initially assigning a 10 percent rating for the PTSD, but 
more recently in April 2006 assigning a higher 50 percent 
initial rating with the same retroactive effective date of 
January 28, 2005, the date of receipt of this claim.

3.  The record establishes the veteran engaged in combat with 
an enemy force while serving in Vietnam.

4.  His statements that he has experienced tinnitus (i.e., 
ringing/buzzing in his ears) since service are credible.




CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than January 28, 2005, for the grant of service connection 
for PTSD.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. §§ 
3.1, 3.155, 3.159, 3.157, 3.400 (2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's tinnitus was incurred in service.  38 U.S.C.A § 
1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than January 
28, 2005, for the grant of service connection for PTSD, as 
well as service connection for tinnitus.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate review.  
The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  


The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this particular case at hand, the Board is granting the 
veteran's claim for service connection for tinnitus.  So 
there is no need to discuss whether VA has complied with the 
notice and duty to assist provisions of the VCAA with respect 
to this claim because even were the Board to assume, for the 
sake of argument, there has not been compliance with the 
VCAA, this is inconsequential and therefore at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.



With respect to the earlier-effective-date claim, a letter 
satisfying the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) was sent to the veteran in March 
2006.  The RO did not provide pre-decisional VCAA notice 
concerning this downstream issue.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  However, keep in 
mind the veteran's claim initially arose in the context of 
him trying to establish his underlying entitlement to service 
connection for PTSD, which the RO granted in the August 2005 
decision at issue in this appeal.  And in Goodwin v. Peake, 
22 Vet App 128 (2008), the U. S. Court of Appeals for 
Veterans Claims (Court) addressed the question of who bears 
the burden of proof - the appellant or VA, in demonstrating 
how a VCAA notice error has adversely affected the essential 
fairness of the adjudication when the claim submitted has 
been substantiated, e.g., a claim for service connection has 
been granted and a disability rating and effective date have 
been assigned.  Consistent with its prior decisions in Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) - which the Court found 
had not been explicitly or implicitly overruled by the 
intervening decision of the U.S. Court of Appeals for the 
Federal Circuit in Sanders v. Nicholson, 487 F.3d 881 (2007), 
petition for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) 
- the Court held that where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements.  "[O]nce a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a 
notice of disagreement (NOD) has been filed, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, the Court reserved for future consideration whether a 
different rule should apply in situations, unlike in this 
case, where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.

Therefore, VCAA notice requirements are satisfied in the 
matter of an 
effective-date claim flowing downstream from the appeal of a 
rating decision granting service connection.  So VA's duty to 
notify with respect to the 
earlier-effective-date claim has been satisfied.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all pertinent 
records that he and his attorney identified.  There is no 
indication either by him or his attorney that a claim for 
service connection for PTSD was filed prior to January 28, 
2005.  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Effective Date Earlier Than 
January 28, 2005, for the Grant of 
Service Connection for PTSD

As mentioned, in August 2005, the RO granted service 
connection for PTSD, effective retroactively from January 28, 
2005, the date the veteran had filed his claim for VA 
compensation benefits.  He wants an earlier effective date.  
But for the reasons and bases discussed below, there are no 
grounds for assigning an effective date earlier than January 
28, 2005, for his award.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  An "application" is defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The relevant facts of this case are not in dispute.  On 
January 28, 2005, the veteran filed a claim for service 
connection for PTSD.  In August 2005, the RO granted this 
claim, effective retroactive to January 28, 2005, the date 
the RO had received this claim.  According to 38 U.S.C.A. § 
5110(a), the effective date can be no earlier than January 
28, 2005, since this is the date of receipt of the claim.  
The veteran's only argument is that he had been diagnosed 
with and treated for PTSD prior to January 28, 2005.  This 
argument fails, however, because VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed with VA.  See Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995).  In short, there is no basis 
to grant an effective date prior to January 28, 2005.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than January 28, 2005, the grant of service 
connection for PTSD.  And because the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is 
denied.



III.  Service Connection for Tinnitus

The veteran claims that he developed tinnitus as a result of 
acoustic trauma while serving as a door gunner on an assault 
helicopter in Vietnam.  Tinnitus is "a noise in the ear, such 
as ringing, buzzing, roaring, or clicking."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).  For the reasons and bases set forth below, resolving 
all reasonable doubt in his favor, the Board finds that the 
evidence supports his claim.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's military personnel records show he was awarded 
the Air Medal (First Oak Leaf Cluster) with "V" Device for 
valor and heroism while engaged in aerial flights during 
military operations against a hostile force in Vietnam.  
Since this award reflects that he engaged in combat with an 
enemy force, the Board will presume that he was exposed to 
acoustic trauma in the manner alleged while on active duty.  
In this regard, 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) provide a relaxed evidentiary burden of proof for 
establishing occurrence of an injury in service if it 
occurred in combat, provided, as here, the claimed injury is 
consistent with the circumstances of the veteran's service.  
See also Collette v. Brown, 82 F.3d 389 (1996) and VAOPGCPREC 
12-99 (October 18, 1999).



However, even though in-service acoustic trauma can be 
presumed under 38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304(d), 
the reduced evidentiary burden only applies to the question 
of service incurrence, not to the question of whether there 
is a nexus (i.e., an etiological link) between the current 
disability at issue (here, tinnitus) and the veteran's 
military service, which generally requires competent medical 
evidence.  See generally Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  In 
other words, there still needs to be competent evidence 
attributing the tinnitus to the acoustic trauma 
noise exposure during service.  Cf. Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (indicating that, athough there is a heightened 
obligation to more fully explain the reasons and bases for a 
decision - when there are possibly missing service medical 
records - this does not obviate the need to have medical 
nexus evidence supporting the claim).

During a VA audiological evaluation in June 2005, the 
examining VA audiologist recorded the veteran's history of 
acoustic trauma during his military service while a door 
gunner, noting also that his only post-service noise exposure 
was from riding motorcycles.  The examining audiologist then 
concluded the veteran's "tinnitus is at least as likely as 
not related to occupational noise exposure while in the 
military."

This opinion clearly supports the veteran's claim, as there 
need only be this approximate balance of evidence for and 
against his claim (relative equipoise) for him to prevail.  
38 C.F.R. § 3.102.  But the problem with this opinion is that 
the audiologist never reviewed the claims file for the 
pertinent medical and other history.  See Swann v. Brown, 5 
Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).



That said, however, the Board may not disregard a favorable 
medical opinion solely on the rationale that it was based on 
a history given by the veteran, see LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), unless the Board shows the 
veteran's self-reported history is not credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. 
Nicholson, 19 Vet. App.  427, 432-33 (2006).  And, here, 
the Board finds that the veteran's statements - including 
during his recent hearing, concerning the date of onset of 
his tinnitus are credible.

The same VA audiologist who had commented favorably was 
subsequently asked to provide another opinion based on a 
review of the claims file.  And in an addendum report, this 
VA audiologist indicated that, after reviewing the claims 
file, he was unable to resolve the issue regarding the 
etiology of the veteran's tinnitus without resort to mere 
speculation.  However, although he did not reiterate his 
opinion that there is a linkage between the veteran's 
tinnitus and the acoustic trauma he sustained while in the 
military, this audiologist was also unable to rule out this 
possibility that in-service noise exposure had caused or at 
least contributed to the veteran's current tinnitus.  In 
other words, this opinion is ambiguous at best, and the Court 
has held that an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has also considered the veteran's complaints of 
tinnitus dating back to his service.  Since tinnitus is a 
disease that, by its very nature, is based on purely 
subjective complaints (the veteran's perception that he has 
ringing in his ears), the Board may accept his lay statements 
concerning the date of onset of his symptoms.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(indicating that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition 
(e.g., a broken leg); (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.)



When, as here, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh the testimony and make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  And as already 
mentioned, the Board finds that the veteran's statements 
concerning the date of onset of his tinnitus are credible.

Consequently, resolving all reasonable doubt in his favor, 
the Board finds that the veteran's tinnitus is attributable 
to noise exposure coincident with his military service, in 
particular to events that occurred in combat in Vietnam.  
38 C.F.R. § 3.102.  See also Ashley v. Brown, 6 Vet. App. 52, 
59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Thus, service connection for tinnitus 
is granted.


ORDER

The claim for an effective date earlier than January 28, 
2005, for the grant of service connection for PTSD is denied.

Service connection for tinnitus, however, is granted.




REMAND

The veteran claims that he injured his lumbar and cervical 
spine (low back & neck) during service and that he now 
suffers from chronic pain in these areas.  He also claims 
that he is entitled to an initial disability rating higher 
than 50 percent for his PTSD.  Regrettably, these claims must 
be further developed before the Board can fairly adjudicate 
them.

I.  Low Back and Cervical Spine Disorders

The record shows the veteran was diagnosed with low back and 
cervical spine disorders many years after service.  In this 
regard, a June 2006 VA treatment records lists diagnosis of 
osteoarthritis and degenerative joint disease of the 
lumbar spine, as well as a partial compression fracture at 
C5.  Therefore, since he satisfies the first element under 
Hickson by having proof of a current disability involving his 
low back and cervical spine, the determinative issue is 
whether these conditions are somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Unfortunately, none of the veteran's service medical records 
show treatment for either back or neck pain.  However, since 
he clearly engaged in combat, it may be presumed that he also 
injured his low back and neck in that capacity since that is 
when he claims the trauma occurred.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  More specifically, he 
claims that he injured his lower back and neck during several 
helicopter crashes while serving as a door gunner, 
which is consistent with the circumstances of his service.  



There is currently no medical evidence addressing the issue 
of whether the veteran's low back and cervical spine 
disorders were incurred in service.  Although several VA 
treatment records note his history of low back and neck pain 
dating back to helicopter crashes in service, no independent 
medical opinion has confirmed his self-reported history.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence)

So based on the current record, there are no grounds to grant 
service connection for either a low back or cervical spine 
disorder.  Nevertheless, the evidence mentioned is sufficient 
to trigger VA's duty to assist by obtaining a medical nexus 
opinion on the question of whether the veteran has a low back 
and/or cervical spine disorder as a result of the type injury 
he claims to have sustained in service, during combat.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA 
examination and opinion must be requested when needed to 
fairly decide a claim).

II.  Higher Initial Rating for the PTSD

There is conflicting evidence as to whether the veteran's 
PTSD causes total occupational and social impairment, as 
required for a 100 percent disability rating under applicable 
rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  A VA examination is therefore needed to resolve this 
issue, as well.

On the one hand, a June 2005 VA examination report, after 
listing a diagnosis of PTSD, notes the veteran was unable to 
hold a job at that point in time for more than a few months 
or weeks.  A private psychologist, E.T., Ph.D., also 
submitted reports dated in July 2006 and June 2007 wherein 
she, too, notes the veteran is unemployable.  The VA examiner 
and Dr. E.T. also assigned the veteran Global Assessment of 
Functioning (GAF) scores of 43 and 44, which, according to 
the DSM-IV, indicate total occupational and social 
employment.  A GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  

On the other hand, however, findings contained in a June 2007 
VA examination report do not reflect total occupational and 
social impairment.  For example, a mental status examination 
revealed no significant findings.  The VA examiner also 
assigned the veteran a GAF score of 61, which, according to 
the DSM-IV, is indicative of only relatively mild symptoms 
(depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Id.  

In light of these inconsistent findings, the Board finds that 
the veteran should be afforded an additional psychiatric 
examination to assess the current severity of his PTSD, 
particularly in light of the wide-range variance in his GAF 
scores.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to determine whether his low 
back and cervical spine disorders were 
incurred in service.  Conduct all testing 
and evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history.  The examiner should be provided 
a full copy of this remand, and he or she 
is asked to indicate that he or she has 
reviewed the claims file.

Following an examination of the veteran 
and a review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's low back and cervical spine 
disorders were incurred in service.  In 
doing so, the examiner must presume that 
the veteran injured his lower back and 
cervical spine in service, since he is a 
combat veteran.  However, the examiner 
must also discuss the significance 
concerning the absence of any complaint, 
treatment, or findings regarding the 
veteran's back and cervical spine in the 
service medical records, as well as the 
fact that both disorders were first 
diagnosed many years after his military 
service had ended.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.  Schedule the veteran for another VA 
psychiatric examination to determine the 
current severity and manifestations of 
his PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  Conduct all 
testing and evaluation needed to make 
this determination.  The claims file must 
be made available to the examiner for a 
review of the veteran's pertinent medical 
history.  The examiner should be provided 
a full copy of this remand, and he or she 
is asked to indicate that he or she has 
reviewed the claims file.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
PTSD, as opposed to symptoms referable to 
any other condition (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

Assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  
This includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including the impact it has on his 
ability to work.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


